930 So. 2d 860 (2006)
Jose N. VAZQUEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-2364.
District Court of Appeal of Florida, Second District.
June 21, 2006.
*861 James Marion Moorman, Public Defender, and Lisa Lott, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Sonya Roebuck Horbelt, Assistant Attorney General, Tampa, for Appellee.
SALCINES, Judge.
Jose N. Vazquez appeals from an amended sentence and order modifying his probation. We dismiss this appeal because Vazquez raises an issue which is rendered moot by the fact that he has served his sentence in its entirety and is no longer on probation. See Williams v. State, 549 So. 2d 734 (Fla. 2d DCA 1989).
In order to prevent confusion in any future proceedings, however, we note that the amended sentence contains a scrivener's error. In sentencing Vazquez, the trial court withheld adjudication. The amended sentence incorrectly reflects that Vazquez was "adjudged guilty."
Dismissed as moot.
NORTHCUTT and LaROSE, JJ., Concur.